Citation Nr: 0630863	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for loss of teeth for 
compensation purposes.

2.  Eligibility for service connection for VA outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  Awards of the Purple Heart and Bronze Star 
medals, as well as the Combat Infantry Badge, are evidenced 
of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  The veteran and his representative 
appeared at a video conference hearing before the undersigned 
Acting Veterans Law Judge on August 15, 2006.  A transcript 
of that hearing is associated with the veteran's claims file.

Clarification of issues on appeal

At the hearing, the veteran's representative stipulated that 
the issue before the Board is whether the veteran is entitled 
to service connection for loss of teeth for compensation 
purposes.  See Hearing Transcript (HT), p. 1.  During the 
course of the hearing, it is evident that the veteran seeks 
compensation for the loss of all his teeth.  

In addition, in the VA Form 9 formal appeal submitted in 
September 2004, the veteran stated the following:  

I feel that I should be service connected solely 
for the purpose of establishing eligibility for 
outpatient treatment for the loss of all of my 
teeth.

The Board also notes that a claim for service connection for 
a dental disorder is also considered to be a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  

Thus, despite the contention made during the hearing limiting 
the issue on appeal to entitlement to service connection for 
purposes of compensation, the Board will address the issue of 
eligibility for service connection for VA outpatient dental 
treatment in addition to the issue of entitlement to service 
connection for loss of teeth for purposes of compensation.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence shows 
that none of the veteran's teeth were lost because of bone 
loss caused by trauma or disease.

2.  The veteran received a complete upper denture and a lower 
partial prosthesis during service.

3.  Service connection has been established for teeth 
numbered 21, 22, 24, 28 and 31, for purposes of outpatient 
dental treatment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for missing teeth for 
purposes of compensation is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Eligibility for service connection for VA outpatient 
dental treatment for teeth other than those previously 
service-connected for such treatment, is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, June 2002 and December 2003, the veteran was sent 
letters that collectively informed him that VA would make 
reasonable efforts to obtain evidence necessary to support 
the his claim, described the kinds of evidence generally 
supportive of a service connection claim, and, in essence, 
asked him to provide any evidence he had that pertained to 
his claim.  See 38 C.F.R. § 3.159(b) (2006).

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for compensation, and that there is no reasonable possibility 
that further assistance would aid in substantiating them.  In 
particular, the RO has obtained the veteran's service medical 
and dental treatment records pertaining to his claim.  
Importantly, the veteran has identified no additional 
information that should be obtained.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

1.  Entitlement to service connection for loss of teeth for 
compensation purposes.

The veteran contends that he is entitled to service-
connection for compensation for the loss of all of his teeth 
during service.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R., Chapter 17.  See 38 C.F.R. § 3.381 (2006).  In some 
cases dental disabilities are compensable for rating purposes 
under 
38 C.F.R. § 4.150 (Schedule of ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916 (2006).

Analysis

The evidence of record indicates that the veteran had 
extraction of teeth prior to service, and that during service 
he had additional extractions resulting in a full upper 
denture and a partial lower prosthesis.  After service, other 
extractions occurred.  In November 2002, the RO notified the 
veteran that he was service-connected for purposes of 
outpatient dental treatment for teeth numbered 21, 22, 24, 28 
and 31.  

The evidence clearly demonstrates that Hickson element (1), 
proof of a current disability, is met.  However, the proof is 
more problematic regarding Hickson element (2), evidence of 
in-service incurrence or aggravation of a disease or injury.  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, as noted 
above, replaceable missing teeth will be considered service-
connected solely for purposes of determining entitlement to 
dental examinations or outpatient dental treatment under the 
provisions of Chapter 17, Title 38, United States Code.  See 
also 38 C.F.R. § 3.381.  In other words, in general, 
replaceable missing teeth are not considered a disability for 
purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2006), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes, but the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2006).  

In this case, there is no contemporary evidence of record 
showing that the veteran's loss of teeth were the result of 
the loss of substance of body of maxilla or mandible, either 
trauma-induced or otherwise.  The evidence includes the 
veteran's service dental records which show the following 
[the Army's teeth-numbering system has been transposed to VA 
criteria]:

      3/29/43	missing teeth: 6, 7, 8, 9, 10, 11, 16 and 32.
Non-restorable carious teeth:  1, 2, 3, 4, 5, 12, 
13, 14, 15, 17, 18, 19, 20, 25, 26, 29, 30, 31.

6/18 /43	missing teeth: all upper teeth; a full upper 
denture is indicated.  Missing lower teeth 23, 25, 
29, 30, 31 and 32; a partial lower denture is 
indicated.

11/22/43	denture adjustment.

2/9/44		full upper denture; partial lower 
covering teeth 18-21, 23, 25 and 29-31.

2/13/45	exam indicating the same as 2/9/44.

3/20/45	new lower denture covering 10, 12-15, 25, 29-
31.

The record also includes a VA dental referral report 
indicating that in July 1948, teeth numbered 21, 22, 23 and 
27 were extracted, and in August 1948, the veteran received a 
new lower denture.  The dentist in 1948 commented that the 
veteran had trouble with the lower partial denture and that 
"he will have to have four extractions and a full lower 
denture."  The Board notes that the tooth-numbering system 
used by the dentist in 1948 is the Navy system and 
transposition of the teeth extracted in 1948 to VA criteria 
show that teeth 22, 26, 27 and 28 were extracted.

To summarize the treatment records in evidence, in June 1943, 
before the veteran went into combat, he had five teeth.  In 
March 1945, the veteran had the same five teeth.  Four of 
those five teeth were removed in 1948.  To the extent that 
38 U.S.C.A. § 1154 is applicable to this case (i.e. that the 
Board should accept as sufficient proof of service-connection 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service) the 
Board notes that service trauma to the mouth has clearly not 
been demonstrated by the contemporaneous medical evidence.

The veteran testified at his hearing that he lost his teeth 
during combat in Europe.  HT at p. 3.  He also stated that 
after he had sustained injuries, he was transferred to a 
hospital in Chicago, where his shoulder was repaired and they 
found "damage to my teeth."  HT at p. 3.  Finally, the 
veteran testified that just before his discharge, "they went 
ahead and pulled all my teeth that was still left there and 
(inaudible) plates and that was it."  HT at p. 4.

The claims file includes records dated 1945 from Gardiener 
General Hospital in Chicago, Illinois.  The description of 
the veteran's combat wounds indicate he was wounded in 
Luxembourg on January 24, 1945, when a mortar shell barrage 
exploded in the doorway of the building where the veteran and 
others were standing.  The building's floor gave way and the 
veteran fell, dislocating his left shoulder.  The record 
details that the veteran was treated about three hours later 
when the shoulder dislocation was reduced and that he was 
subsequently sent to a field hospital.  From the field 
hospital he was evacuated to England where it was determined 
he was unfit for European Theater of Operations duty.  He was 
sent to the U.S. where he was treated at Gardiener General 
Hospital.  

However, there is no mention made in the records of any 
combat injury to the veteran's face or mouth or any trauma to 
the veteran's mouth or teeth.  Indeed, none of the records 
from the Battalion aid station at the front, the hospitals in 
England or Virginia, address any dental problem.   The Court 
in Curry v. Brown, 7 Vet.App. 59, 68 (1994), held that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran.  In this case, the 
contemporaneous evidence is silent regarding dental trauma 
that the veteran suffered, in combat or otherwise.  Numerous 
notations were made regarding the veteran's shoulder 
condition and a foot condition post-combat, but there is 
nothing describing his dental condition post-combat other 
than that noted in 1945.  The 1945 notes indicate only that 
the veteran was having problems with his lower denture.  The 
Board further notes that the veteran made no claim of his in-
service injury for compensation until 2002, more than 56 
years after the fact.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

Neither is there any record that any of the veteran's teeth 
extractions were caused by bone loss due to trauma or 
disease.  To the extent that the veteran contends that he 
suffered an injury that caused later loss of his teeth, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Thus, the Board concludes that Hickson element (2) is not 
met.  The Board finds that a preponderance of the competent 
evidence shows that the veteran's loss was not due to bone 
loss due to trauma or disease.  Thus, the veteran is not 
entitled to service connection for compensation purposes for 
loss of teeth.  



2.  Eligibility for service connection for VA outpatient 
dental treatment.

As noted above, the RO notified the veteran that he was 
service-connected for purposes of outpatient dental treatment 
for teeth numbered 21, 22, 24, 28, and 31.  Thus, the veteran 
has already been found to be eligible for VA outpatient 
dental treatment for those teeth.  Under 38 C.F.R. § 3.381(b) 
(2006), "[T]he rating activity will consider each defective 
or missing tooth and each disease of the teeth . . .."  
Accordingly, the crux of the issue of eligibility for service 
connection for dental treatment is limited to the veteran's 
remaining teeth.

Outpatient dental treatment may be available to the veteran 
under the provisions of 
38 C.F.R.. § 17.161 (2006), which sets forth several classes 
of eligibility therefor.  In passing, the Board specifically 
notes that criteria of 38 C.F.R. § 17.161 are identical for 
2002 and 2006.  Section 17.161(b)(2)(i) provides that 
outpatient dental treatment on a one-time completion basis is 
available to veterans with a service-connected noncompensable 
dental disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).  In this case, with regard to the teeth were 
not previously found to be service-connected, the veteran 
made his claim in June 2002, years after his discharge in 
August 1945.  Therefore, the veteran is not eligible under 
Class II.

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available regardless of the 
one-year application requirement for the following 
conditions: a compensable dental disability (Class I); a 
noncompensable dental disability resulting from combat wounds 
or service trauma (Class II (a)); a noncompensable dental 
disability of those shown to have prisoner of war status 
(Class II (b) and Class II (c); a dental disability 
associated with aggravation of a service-connected disability 
(Class III); those with service connected disability rated 
100 percent disabling (Class IV); those participating in 
vocational rehabilitation under Chapter 31 (Class V); or, 
those scheduled for admission or otherwise receiving care 
from VA under Chapter 17 of 38 U.S.C. (Class VI). 38 C.F.R. § 
17.161 (2006).  The Board notes that for the purposes of 
determining whether a veteran has Class II (b) eligibility 
for dental care under 38 C.F.R. § 17.161, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service, including 
tooth extraction.  See VAOPGCPREC 5-97 (January 22, 1997).  

The only criteria potentially relevant to the facts of this 
claim are those under Class II(a).  The Board has previously 
determined that the evidence does not show that the veteran 
lost any teeth due to trauma or combat wounds.  After a 
thorough review of the entire record, the Board determines 
that the veteran is not eligible under any of the criteria 
set forth under § 17.161.  

Thus, for the reasons stated above, the Board finds that the 
veteran is not eligible for service-connection for outpatient 
dental treatment for teeth other than those teeth that have 
previously been service connected for purposes of dental 
treatment.


ORDER

Entitlement to service connection for loss of teeth for 
purposes of compensation is denied.

Eligibility for service connection for VA outpatient dental 
treatment for teeth other than teeth 21, 22, 24, 28 and 31, 
is not warranted.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


